Exhibit 10.2

 

PDVWIRELESS, INC.

NOTICE OF GRANT OF

PERFORMANCE-BASED

RESTRICTED STOCK UNITS

(Executive Form)

 

pdvWireless, Inc. (the “Company”)  has granted to the Participant a
performance-based award (the “Award”)  for restricted stock units (each a
“Unit”) pursuant to the pdvWireless 2014 Stock Plan (the “Plan”), each of which
represents the right to receive on the applicable Settlement Date one (1) share
of common stock of the Company (the  “Stock”), as follows:

 

 

 

 

 

Participant:

___________________

Employee ID:

___________

Date of Grant:

___________________

Total Number of Units:

________________, subject to adjustment as provided by the Performance-Based
Restricted Stock Units Agreement.

Settlement Date:

Except as provided by the Performance-Based Restricted Stock Units Agreement,
the Settlement Date for a Unit shall be the day on which such Unit becomes a
Vested Unit.

Vesting Conditions:

Except as otherwise specified below,  the Units shall fully vest contingent upon
the Company's satisfaction of each of the following conditions on or before
January 13, 2020:  (A) achievement of a Final Order (as defined below) from the
Federal Communications Commission (FCC) providing for the creation and
allocation of licenses for spectrum in the 900 MHz band consisting of paired
blocks of contiguous spectrum, each containing at least 3 MHz of contiguous
spectrum, authorized for broadband wireless communications uses and (B) the lack
of objection by the Company's Board of Directors to the terms and
conditions  (including, but not limited to, the rebanding, clearing and
relocation procedures, license assignment and award mechanisms, and technical
and operational rules) set forth or referenced in the Final Order.

Notwithstanding the foregoing and as provided for in the Performance-Based
Restricted Stock Units Agreement, if the vesting of the Units would otherwise
occur on a date that is closed for trading under the Company’s Insider Trading
Policy, the vesting shall be automatically deemed to occur on the next trading
day on which the sale of shares of common stock by the Participant in the open
market would be permitted under the Company's Insider Trading Policy.  Units
that have vested shall be referred to herein as “Vested Units”.

The term “Final Order” shall mean a written action or decision of the FCC as to
which forty-five (45) days shall have elapsed from date of publication of such
action or decision in the Federal Register without any filing of any adverse
request, petition or appeal by any third party or by the FCC on its own motion
with respect to such action or decision, or, if challenged, such FCC action or
decision shall have been reaffirmed or upheld and the applicable period for
seeking further administrative or judicial review shall have expired without the
filing of any action, petition or request for further review.



 

--------------------------------------------------------------------------------

 

Extension of Eligibility / Accelerated Vesting:

Termination Before a Change of Control:  Notwithstanding anything to the
contrary in the Performance-Based Restricted Stock Units Agreement, the Plan or
the Company’s Executive Severance Plan (the “Executive Severance Plan”), if the
Participant’s employment with the Company is terminated by the Company for
reasons other than Cause, death or Disability or by the Participant for Good
Reason more than six months before a Change of Control, then this Award shall
remain outstanding (and shall not terminate) and the Participant shall continue
to be eligible to obtain Vested Units under this Award if the Vesting Conditions
set forth above are satisfied, provided, however, that the vesting and
settlement of any Units shall be conditioned upon Participant’s compliance with
Sections 5(d), 5(e), 5(f) and 5(g) of the Executive Severance Plan.  The terms
“Cause”, “Good Reason”, “Disability” and “Change of Control” in this section
shall have the meanings given to such terms in the Executive Severance Plan.

 

Termination After a Change of Control:  If the Participant’s employment with the
Company is terminated by the Company for reasons other than Cause, death or
Disability or by the Participant for Good Reason (a) within six months before a
Change of Control or (b) within 24 months after a Change of Control, then this
Award shall vest in accordance with the applicable provisions and conditions
provided for in Sections 5(b) through 5(g) of the Executive Severance Plan. The
terms “Cause”, “Good Reason”, “Disability” and “Change of Control” in this
section shall have the meanings given to such terms in the Executive Severance
Plan.

 

Superseding Agreement:

Any employment agreement between the Company and Participant or any severance
plan adopted by the Board in which Participant agrees to participate in,
including the Company’s Executive Severance Plan, shall be deemed a Superseding
Agreement, and the terms set forth in such employment agreement or severance
plan, including an Executive Severance Plan Participation Agreement,  shall
supersede and replace the terms set forth in this Notice of Grant, the
accompanying Performance-Based Restricted Stock Units Agreement and the Plan.

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice of Grant and by the provisions of the
Performance-Based Restricted Stock Units Agreement and the Plan, both of which
are made a part of this document, and by the Superseding Agreement, if any. The
Participant acknowledges that copies of the Plan, the Performance-Based
Restricted Stock Units Agreement and the prospectus for the Plan are available
on the Company’s internal web site and may be viewed and printed by the
Participant for attachment to the Participant’s copy of this Notice of
Grant. The Participant represents that the Participant has read and is familiar
with the provisions of the Performance-Based Restricted Stock Units Agreement
and the Plan, and hereby accepts the Award subject to all of their terms and
conditions.





2

 

--------------------------------------------------------------------------------

 

 

 

 

 

PDVWIRELESS, INC.

PARTICIPANT

 

 

By: ________________________________

____________________________________

[Name]

Signature

[Title]

____________________________________

 

Date

Address:

3 Garret Mountain Plaza

____________________________________

 

Suite 401

Address

 

Woodland Park, NJ 07424

____________________________________

 

ATTACHMENTS:2014 Stock Plan, as amended to the Date of Grant;  Performance-Based
Restricted Stock Units Agreement and Plan Prospectus

3

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

PDVWIRELESS, INC.

PERFORMANCE-BASED

RESTRICTED STOCK UNITS AGREEMENT

(Executive Form)

 

pdvWireless, Inc. (the “Company”) has granted to the Participant named in the
Notice of Grant of Performance-Based Restricted Stock Units (the “Notice of
Grant”) to which this Performance-Based Restricted Stock Units Agreement (the
“Agreement”) is attached an Award consisting of Performance-Based Restricted
Stock Units (each a “Unit”) subject to the terms and conditions set forth in the
Notice of Grant and this Agreement. The Award has been granted pursuant to and
shall in all respects be subject to the terms conditions of the pdvWireless 2014
Stock Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Notice of Grant, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Notice of Grant, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Notice of Grant, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Notice of Grant, this Agreement
or the Plan.

1. Definitions and Construction.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice of Grant or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Notice of Grant, this Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the Award shall be determined by
the Committee. All such determinations by the Committee shall be final, binding
and conclusive upon all persons having an interest in the Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.



 

--------------------------------------------------------------------------------

 

3. The Award.

3.1 Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Notice of Grant, subject to adjustment as provided in Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Notice
of Grant and this Agreement one (1) share of Stock.

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon vesting or settlement of
the Units, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its
benefit. Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

3.3 Issuance of Stock in Compliance with Law.  The issuance of the Stock shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No Stock shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Stock shall relieve the Company of any
liability in respect of the failure to issue such Stock as to which such
requisite authority shall not have been obtained.  As a condition to the
issuance of the Stock, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4. Vesting of Units.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Notice of Grant. For purposes of determining the number of Vested Units
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

5. Company Reacquisition Right.

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

5.2 Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to



2

 

--------------------------------------------------------------------------------

 

the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 9,  any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be. For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.

6. Settlement of the Award.

6.1 Issuance of Shares of Stock. Subject to the provisions of Section 3.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Notice of Grant (an “Original
Settlement Date”); provided, however, that if the Original Settlement Date would
occur on (i) a date which is not a business day, the Settlement Date shall occur
on the next business day or (ii) a date on which a sale by the Participant of
the shares to be issued in settlement of the Vested Units would violate the then
applicable Insider Trading Policy of the Company or on a date which a sale is
not otherwise not permitted, the Settlement Date for such Vested Units shall be
deferred until the next day on which the sale of such shares by the Participant
would not violate the then applicable Insider Trading Policy, but in any event
on or before the 15th day of the third calendar month following fiscal year of
the Original Settlement Date. Shares of Stock issued in settlement of Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 3.3, Section 7 or the
Company’s then applicable Insider Trading Policy.

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General. At the time the Notice of Grant is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding



3

 

--------------------------------------------------------------------------------

 

from payroll and any other amounts payable to the Participant, and otherwise
agrees to make adequate provision for, any sums required to satisfy the federal,
state, local and foreign tax (including any social insurance) withholding
obligations of the Participating Company, if any, which arise in connection with
the Award, the vesting of Units or the issuance of shares of Stock in settlement
thereof. The Company shall have no obligation to deliver shares of Stock until
the tax withholding obligations of the Participating Company have been satisfied
by the Participant.

7.2 Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3 Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

8. Effect of Change in Control.

Subject in all cases to any accelerated vesting provisions provided in the
Notice of Grant and any Superseding Agreement, in the event of a Change in
Control, except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(c) of the Plan, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled  (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Stock); provided, however, that if such consideration is not solely
common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. The Award shall terminate and cease to be outstanding
effective as of the time of consummation or the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the time of the
Change in Control.



4

 

--------------------------------------------------------------------------------

 

9. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A to the extent applicable, in the event of any
change in the Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder. Any fractional Unit or share resulting from
an adjustment pursuant to this Section shall be rounded down to the nearest
whole number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

 



5

 

--------------------------------------------------------------------------------

 

12. Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:

12.1 Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A (the “Section 409A
Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2 Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

12.3 Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section
409A Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

12.4 Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement



6

 

--------------------------------------------------------------------------------

 

and is not relying upon any representations of the Company or any of its agents
as to the effect of or the advisability of entering into this Agreement.

13. Miscellaneous Provisions.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.

13.2 Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Notice of Grant or at such other address as such party may designate in
writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice of Grant, this Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, if permitted by the Company, the Participant may deliver
electronically the Notice of Grant to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the



7

 

--------------------------------------------------------------------------------

 

delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Notice of Grant, as described in Section 13.5(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents
fails. Similarly, the Participant understands that the Participant must provide
the Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 13.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 13.5(a).

13.6 Clawback Policy.    Notwithstanding anything to the contrary in this
Agreement, all Units payable or shares of Stock issued in settlement of this
Award shall be subject to any clawback policy adopted by the Company from time
to time (including, but not limited to, any policy adopted in accordance with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or other
Applicable Laws), regardless of whether the policy is adopted after the date on
which the Units are granted, vest, or are settled by the issuance of shares of
Stock.

13.7 Integrated Agreement. The Notice of Grant, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Notice of Grant, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

13.8 Applicable Law. This Agreement shall be governed by the laws of the State
of New Jersey as such laws are applied to agreements between New Jersey
residents entered into and to be performed entirely within the State of New
Jersey.

13.9 Counterparts. The Notice of Grant may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



8

 

--------------------------------------------------------------------------------